DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,651,138 to Morrison (Morrison).

	Regarding claim 1, Morrison discloses a switch circuit comprising:
	a first circuit including a first switch and first output terminals (Morrison, e.g., Fig. 2, SW1); and
a second circuit including a second switch and second output terminals (Morrison, e.g., Fig. 2, SW2),
	wherein the first circuit and the second circuit are connected in series (Morrison, e.g., Fig. 2, SW1 and SW2 connected in series),
	the first circuit has a circuit configuration in which a combination of resistors in a signal path between the first output terminals of the first circuit differs depending on an electrical conduction state of the first switch (Morrison, e.g., Fig. 2, depending on an electrical conduction state of SW1 the combination of R1 and RA1 differs), and
	the second circuit has a circuit configuration in which a combination of resistors in a signal path between the second output terminals of the second circuit differs depending on an electrical conduction state of the second switch (Morrison, e.g., Fig. 2, depending on an electrical conduction state of SW2 the combination of R2 and RA2 differs).

	Regarding claim 3, Morrison discloses wherein the first circuit includes a first resistor that is connected in series with the first switch, and includes a second resistor that is connected in series with the first resistor and that is connected in parallel with the first switch (Morrison, e.g., Fig. 2, RA1 in series with SW1, and R1 in series with RA1 and parallel to SW1), and the second circuit includes a third resistor that is connected in series with the second switch, and includes a fourth resistor that is connected in series with the third resistor and that is connected in parallel with the second switch (Morrison, e.g., Fig. 2, RA2 in series with SW2, and R2 in series with RA2 and parallel to SW2).

	Regarding claim 5, Morrison discloses wherein the first resistor, the second resistor, the third resistor, and the fourth resistor each have a different resistance value (Morrison, e.g., col. 2, lines 3-6).

	Regarding claim 6, Morrison discloses a switch device comprising, the switch circuit according to claim 1 (see Morrison as applied to claim 1, Morrison discloses a switch circuit according to claim 1 and therefore discloses a switch device as set forth in claim 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1, 2, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0163171 to Kraft et al. (Kraft) in view of US 2010/0198464 to Jones et al. (Jones).

	Regarding claim 1, Kraft discloses a switch circuit comprising:
	a first circuit including a first switch and first output terminals (Kraft, e.g., Fig. 1 and paragraphs 17-24, switch 26); and
	a second circuit including a second switch and second output terminals (Kraft, e.g., Fig. 1 and paragraphs 17-24, switch 28),
	wherein the first circuit and the second circuit are connected in series (see Kraft, Fig. 1, switches 26, 28 are connected in series),
	the first circuit has a circuit configuration in which a resistance in a signal path between the first output terminals of the first circuit differs depending on an electrical conduction state of the first switch (Kraft, e.g., Fig. 1, resistance in signal path between terminals of switch 26 differs depending upon an electrical conduction state of switch 26), and
	the second circuit has a circuit configuration in which a resistance in a signal path between the second output terminals of the second circuit differs depending on an electrical conduction state of the second switch (Kraft, e.g., Fig. 1, resistance in signal path between terminals of switch 28 differs depending upon an electrical conduction state of switch 28).

a combination of resistors, and that the resistance in the signal path of the second circuit is a combination of resistors.  In related art, Jones discloses a circuit having a switch, the circuit having a configuration in which a combination of resistors in a signal path between the output terminals of the circuit differs depending on an electrical conduction state of the switch (Jones, e.g., Figs.3-4 and paragraphs 19-26; in Jones’ arrangement when the switch SW is closed the resistance across the terminals of switch SW will be RS in parallel with RP, and when the switch SW is opened the resistance across the terminals of switch SW will be RP; note controller 24 (Fig. 3) detects a resistance value of switch assembly 20 (Fig. 3) to identify on/off state of the switch assembly (Fig. 4) as well as a malfunction of the switch assembly or a failure in a signal path connected to the switch assembly based on the resistance value of the switch assembly (Fig. 4)).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Kraft such that the resistance in the signal path of the first circuit is a combination of resistors, and that the resistance in the signal path of the second circuit is a combination of resistors.  In this way, in the manner disclosed by Jones, switch on/off state as well as switch fault conditions such an open circuit condition, a short circuit condition, or a switch fault condition can be determined (Jones, e.g., paragraphs 24-26).

	Regarding claim 2, Kraft in view of Jones discloses an operation member, wherein the electrical conduction state of the first switch and the electrical conduction state of the second switch simultaneously change in response to an operation of the operation member (see Kraft in view of Jones as applied to claim 1, e.g., Kraft, Fig. 1, switches 26, 28 simultaneously operated by operation member in the form of components 10).

	Regarding claim 4, Kraft in view of Jones discloses wherein the first circuit includes a first resistor that is connected in series with the first switch, and includes a second resistor that is connected in parallel with the first switch and the first resistor, and the second circuit includes a third resistor that is connected in series with the second switch, and includes a fourth resistor that is connected in parallel with the second switch and the third resistor (in the combination of Kraft in view of Jones as applied to claim 1, each of Kraft’s switches as modified includes the configuration of resistors shown in Fig. 3 of Jones, which includes a resistor RS connected in series with the switch, and a resistor RP that is connected in parallel with the switch SW and the resistor RP; accordingly Kraft in view of Jones discloses wherein the first circuit includes a first resistor that is connected in series with the first switch, and includes a second resistor that is connected in parallel with the first switch and the first resistor, and the second circuit includes a third resistor that is connected in series with the second switch, and includes a fourth resistor that is connected in parallel with the second switch and the third resistor).

	Regarding claim 6, Kraft in view of Jones discloses a switch device comprising, the switch circuit according to claim 1 (see Kraft in view of Jones as 

	Regarding claim 7, Kraft in view of Jones as applied to claim 6 discloses a system comprising:
	the switch device according to claim 6 (see Kraft in view of Jones as applied to claims 6 and 1).

	Kraft in view of Jones as applied to claim 6 is not relied upon as explicitly disclosing a controller configured to detect a resistance value of the switch device, and identify each of an on-state of the switch device, an off-state of the switch device, a malfunction of the first switch or the second switch, and a failure in a signal path connected to the switch device based on the resistance value of the switch device.  Jones further discloses a controller configured to detect a resistance value of a switch device, and identify each of an on-state of the switch device, an off-state of the switch device, a malfunction of the switch device, and a failure in a signal path connected to the switch device based on the resistance value of the switch device (see Jones as discussed above in connection with claim 1, e.g., Jones, e.g., Figs.3-4 and paragraphs 19-26, note controller 24 (Fig. 3) detects a resistance value of switch assembly 20 (Fig. 3) to identify on/off state of the switch assembly (Fig. 4) as well as a malfunction of the switch assembly or a failure in a signal path connected to the switch assembly based on the resistance value of the switch assembly (Fig. 4)).  It would have been obvious before the effective filing date of the claimed invention to a person having .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2018/0143250 to Nowicki et al. relates to electrical switch networks of an automotive vehicle; see, e.g., Fig. 3, input switching circuit 206.
	CN207232332U to NI XIAOCHENG et al. relates to fire door switch fault detection; see, e.g., Fig. 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/Primary Examiner, Art Unit 2863